UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6629



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KELVIN TYRONE FIELDINGS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CR-03-78; CA-04-113-4)


Submitted:   August 25, 2005             Decided:   September 2, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kelvin Tyrone Fieldings, Appellant Pro Se. Michael Calvin Moore,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Kelvin Tyrone Fieldings seeks to appeal from the district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).       The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.          28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.          See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have   independently   reviewed   the    record   and   conclude   that

Fieldings has not made the requisite showing.

             The only issue Fieldings asserts on appeal is that he did

not agree to dismiss in the district court a claim from his § 2255

motion.     This court is not the appropriate forum in which to raise

this claim.    Rather, under Fed. R. Civ. P. 60(b), a party may move

the district court for relief from a final judgment or order based

upon any reason justifying relief.           Because Fieldings failed to

make a sufficient showing as to the claim raised on appeal and

failed to present any other issue, see 4th Cir. Local Rule 34(b),


                                 - 2 -
we deny a certificate of appealability and dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 3 -